
	

114 HR 4349 IH: Coordinating Crisis Care Act
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4349
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to establish an institution for mental
			 diseases bed registry program.
	
	
 1.Short titleThis Act may be cited as the Coordinating Crisis Care Act. 2.Institution for mental diseases bed registry grant program (a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants to States to develop and administer, or maintain an existing, real-time Internet-based bed registry described in subsection (b) to collect, aggregate, and display information about beds in public and private inpatient psychiatric facilities and public and private crisis stabilization units and residential community mental health and residential substance abuse treatment facilities to facilitate the identification and designation of facilities for the temporary treatment of individuals in psychiatric or substance abuse crisis.
 (b)Registry RequirementsA bed registry described in this subsection is a registry that— (1)includes descriptive information for every public and private inpatient psychiatric facility and every public and private crisis stabilization unit and residential community mental health and residential substance abuse facility in the State involved, including contact information for the facility or unit;
 (2)provides real-time information about the number of beds available at each facility or unit and, for each available bed, the type of patient that may be admitted, the level of security provided, and any other information that may be necessary to allow for the proper identification of appropriate facilities for treatment of individuals in psychiatric or substance abuse crisis; and
 (3)allows employees and designees of community mental health and substance abuse service providers, employees of inpatient psychiatric facilities or public and private crisis stabilization units and residential community mental health and residential substance abuse treatment facilities, and health care providers working in an emergency room of a hospital or clinic or other facility rendering emergency medical care to perform searches of the registry to identify available beds that are appropriate for the treatment of individuals in psychiatric or substance abuse crisis.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of the fiscal years 2016 through 2020.
			
